Citation Nr: 0925989	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-17 671A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to May 
1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the RO in Louisville, Kentucky, which denied service 
connection for PTSD.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends he has PTSD as a result of his service 
in Vietnam.  After a thorough review of the claims folder, 
the Board finds that the record is not sufficiently developed 
to ensure an informed decision.  

The Board notes that the Veteran has a current diagnosis of 
PTSD that has been attributed to his experiences in Vietnam.  
See VA examination report, May 2005; VAMC treatment records, 
February 2004 to July 2007.  Evidence of ongoing treatment 
for PTSD is well-documented in the claims folder.  An 
inservice stressor event, however, has yet to be verified by 
the evidence of record.  

The Veteran alleges several stressors that took place during 
his Vietnam tour of duty.  He relates an incident in a small 
village about 10 miles from Saigon in which he had to shoot 
and kill a young Vietnamese boy after observing a grenade 
being handed to the boy, and an incident in which an 
ammunition dump in Long Bin was blown up.  See VA examination 
report, May 2005; PTSD questionnaire form, December 2004.  To 
the best of his recollection, these incidents occurred 
respectively in December 1966, and January or February of 
1967.  See Veteran's statement, August 2005.  The Veteran 
also describes an incident in which his truck came under fire 
by two or three Vietnamese men while driving across a bridge 
and he had no choice but to run these men over.  This 
incident reportedly took place in January or February of 1967 
about 20 to 25 miles northeast of Saigon.  See VA treatment 
records, February 2004.  

Service personnel records show that the Veteran was assigned 
to HHC Company 86th Engineer Battalion (C)(A) during the 
relevant period of service in Vietnam and that his principle 
duties were as a water supply specialist and a construction 
utility worker.  

As reflected in the claims file, the RO submitted a search 
request to the U.S. Armed Services Center for Unit Records 
Research (CURR) in an effort to verify the Veteran's 
stressors.  The stressors were identified as "ammo dump 
blowing up and seeing dead bodies; had to shoot a little 
boy."  A handwritten note from CURR stated that these events 
were not researchable because records were not kept for 
convoy operations, running over civilians, and shooting 
civilians, as indicated in the CURR user guide.  In August 
2007, the RO made a formal determination that the information 
required to verify the events described by the Veteran was 
insufficient to send to CURR and/or to research the case for 
an Army record.  

The Board finds that this case must be remanded for further 
evidentiary development with respect to the Veteran's claimed 
stressors.  As noted above, the Veteran has indicated that in 
December 1966, he came under enemy fire in his truck and he 
had to run over the shooters, and that in January 1967 or 
February 1967, he shot a boy holding a live grenade.  The 
Agency of Original Jurisdiction (AOJ) should make reasonable 
efforts to verify these stressors through official channels, 
to include the U.S. Joint Services Records Research Center 
(JSRRC) (previously CURR), to search for records for the 
relevant time periods.  In addition, an attempt should be 
made to obtain unit records for HHC Company 86th Engineer 
Battalion (C)(A) during the Veteran's period of service in 
Vietnam.  Alternative sources of evidence should also be 
explored.  

During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2008) were interpreted to apply to all aspects of 
claims, to include the assignment of disability rating and 
effective date elements.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As the record does not reflect that the 
Veteran was provided notice in accordance with Dingess, on 
remand, the AOJ should take the opportunity to correct this 
defect in the VCAA notice previously provided to the Veteran.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The Agency of Original Jurisdiction 
(AOJ) should send the Veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) concerning the assignment of 
disability ratings and effective dates.  

2. The AOJ should attempt to verify the 
Veteran's claimed stressors through the 
appropriate channels, to include JSRRC.  
JSRRC should be provided with all 
pertinent information, including copies 
of personnel records, units of 
assignment, and stressor statements.  
Specifically, a request for stressor 
verification should be made with respect 
to: (a) a December 1966 incident in which 
the Veteran came under enemy fire in his 
truck and ended up running over the 
shooters; and (b) a January 1967 or 
February 1967 incident in which the 
Veteran shot a boy who was holding a live 
grenade.  In addition, an attempt should 
be made to obtain unit records for HHC 
Company 86th Engineer Battalion (C)(A) 
for the Veteran's period of service in 
Vietnam.  Alternative sources of evidence 
should also be explored.  The results of 
such requests, whether successful or 
unsuccessful, should be documented in the 
claims file, and the Veteran informed of 
any negative results.  

3. Thereafter, the AOJ should 
readjudicate the claim on the merits.  
All new evidence received since the 
issuance of the September 2007 SSOC 
should be reviewed.  If the benefit 
sought on appeal is not granted, the 
Veteran should be furnished an SSOC and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



